
	

113 S2093 IS: Civil Liberties Protection Act
U.S. Senate
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2093
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2014
			Mr. Walsh introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Foreign Intelligence Surveillance Act of 1978  to modify the purposes of authorized
			 collection of business records and to prohibit the bulk collection of
			 metadata, to require judicial review of national security letters, 
			 and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Civil Liberties Protection Act.
		2.Authorized purposes for collection of business records for certain investigations(a)In generalSubsection (a)(1) of section 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1861) is amended by striking to obtain and all that follows through clandestine intelligence activities and inserting to protect against international terrorism, clandestine intelligence activities, or the
			 proliferation
			 of weapons of mass destruction, or activities in preparation therefor,.(b)ApplicationsSubsection (b)(2)(A) of such section is amended by striking to obtain and all that follows through clandestine intelligence activities and inserting to protect against international terrorism, clandestine intelligence activities, or the
			 proliferation
			 of weapons of mass destruction, or activities in preparation therefor,.(c)Conforming amendmentThe heading of such section is amended by striking foreign intelligence and international terrorism investigations and inserting international terrorism and certain other investigations.3.Prohibition on bulk collection of metadata(a)In generalSubsection (b)(2)(A) of section 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1861), as amended by section 2(b) of this Act, is further amended—(1)by	inserting specific and articulable before facts showing; and(2)by	inserting of a specific individual  before (other than a threat assessment).(b)Findings authorizing ordersSubsection (c)(1) of such section 501 is amended by striking and (b), and inserting and (b), and is reasonable in focus, scope, and breadth in the requested production of materials
			 pertaining to the specific individual,.(c)Report on telephony metadata database(1)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the National
			 Security Agency shall submit to Congress a report on the plans of the
			 Agency for  the telephony metadata
			 database of the Agency.(2)ElementsThe report shall include the following:(A)The plans of the Agency for complying with the requirements of section 501 of the Foreign
			 Intelligence Surveillance Act of 1978,  as amended by subsection (a), with
			 respect to the telephony metadata database of the Agency, including plans
			 for transitioning to a database containing information that, except as
			 described in subparagraph (B), contains only information which complies
			 with such requirements, as so amended, and is purged of information that
			 does not so comply.(B)The plans of the Agency for retaining information in the database relating to on-going lawsuits
			 with respect to the database.4.Modification of requirements and authorities relating to nondisclosure requirements in requests for
			 access to business records for
			 international terrorism  and certain other investigations(a)Judicial approval required for original imposition of nondisclosure requirementsSubsection (d) of section 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861)
			 is amended—(1)in paragraph (1), by striking No person and inserting Subject to paragraph (2), no person;(2)by redesignating paragraph (2) as paragraph (3); and(3)by inserting after paragraph (1) the following new paragraph (2):(2)Nondisclosure requirements  may be included in an order under this section only if the judge
			 entering the order finds that
			 there are reasonable grounds to believe that a violation of such
			 nondisclosure requirements would—(A)significantly threaten national security;(B)interfere with an ongoing investigation;(C)endanger the life or physical safety of any person; or(D)impair diplomatic relations..(b)Effective period of nondisclosure requirementsSuch subsection is further amended by adding at the end the following new paragraph:(4)Nondisclosure requirements under this subsection—(A)may not be effective for a period of more than 180 days; and(B)may be renewed for additional 180-day periods if  a judge serving in the pool established by
			 section 103(a) cannot make a finding described in subsection (f)(2)(C)(i)
			 with respect to such  nondisclosure requirements at the time of such
			 renewal..(c)Judicial review of nondisclosure requirements after issuanceSubsection (f)(2)(C) of such section is amended—(1)in clause (i), by striking may endanger and all that follows and inserting may significantly threaten national security, interfere with an ongoing investigation, endanger the
			 life of physical safety of any person, or impair diplomatic relations.;(2)by striking clause (ii);(3)by redesignating clause (iii) as clause (ii); and(4)in clause (ii), as redesignated by paragraph (3), by striking 1 year and inserting 180 days.5.Prohibition on transfer or storage of tangible things derived from access to business records for
			 international terrorism  and certain other investigations to private
			 entitiesSection 501 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861), as amended by
			 this Act, is further amended by adding at the end the following new
			 subsection:(i)Prohibition on transfer or storage of tangible things to or with private entitiesNo tangible thing received by the Federal Bureau of Investigation in response to an order under
			 this section, or any database of such tangible things, may be stored by a
			 private entity or transferred to a private entity for storage..6.Limitations on national security letters(a)Definitions(1)FISA CourtThe term FISA Court means the court established under section 103(a) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1803(a)).(2)Minimization proceduresThe term minimization procedures has the meaning given that term in section 501(g)(2) of the Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1861(g)(2)).(3)National security letterThe term national security letter means a request for information under—(A)section 2709 of title 18, United States Code (to access certain communication service provider
			 records);(B)section 1114 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414) (to obtain financial
			 institution customer records);(C)section 802 of the National Security Act of 1947 (50 U.S.C. 3162) (to obtain financial information,
			 records, and consumer reports);(D)section 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u) (to obtain certain financial
			 information and consumer reports); or(E)section 627 of the Fair Credit Reporting Act (15 U.S.C. 1681v) (to obtain certain consumer
			 reports).(4)United States personThe term United States person has the meaning given that term in section 101(i) of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801(i)).(b)Judicial review(1)In generalExcept as provided in subsection (c), no officer or employee of the United States may issue a
			 national security
			 letter unless the FISA Court,	a United States district court, or  a
			 United
			 States Magistrate judge issues an order approving an  application for the
			 national security letter.(2)Review of applicationThe FISA Court,  a United States district court, or  a United States Magistrate judge may not issue
			 an order approving an application for a national security letter unless
			 such court or judge finds that—(A)there are specific and articulable facts giving reason to believe that the information sought by
			 the national security letter is relevant and material to an authorized
			 investigation to protect against international terrorism or clandestine
			 intelligence activities;(B)the national security letter is reasonable in scope, focus, and breadth; and(C)such an investigation of a United States person is not conducted solely upon the basis of
			 activities protected by the first amendment to the Constitution of the
			 United States.(3)Minimization proceduresAn order approving an application for a national security letter issued under this subsection shall
			 set out the minimization procedures that apply to the national security
			 letter.(4)Judicial approval required for original imposition of nondisclosure requirementsA national security letter may contain nondisclosure requirements  only if the FISA Court, a United
			 States district court, or  a United States Magistrate judge finds that
			 there are reasonable grounds, relevant to the authorized investigation
			 concerned, to believe that a violation of the
			 nondisclosure requirements would—(A)significantly threaten national security;(B)interfere with an ongoing investigation;(C)endanger the life or physical safety of any person; or(D)impair diplomatic relations.(c)Exception for emergency situations(1)In generalExcept as provided in paragraph (2), the requirement for an order approving an application for a
			 national security letter under subsection (b) shall not apply if the
			 Attorney General—(A)reasonably determines that the factual basis for the issuance of the national security letter
			 exists;(B)reasonably determines that an emergency situation exists with respect to the issuance of a
			 national security letter before an order approving
			 an application for the national security letter can with due diligence be
			 obtained;(C)informs, either personally or through a designee, the FISA Court, a United
			 States district court, or  a United States Magistrate judge of the
			 decision
			 to issue the national security letter at the time the decision is made;
			 and(D)makes an application for approval of the issuance of the national security letter to the FISA
			 Court, a United
			 States district court, or  a United States Magistrate judge in accordance
			 with subsection (b) as soon as practicable, but not later than 7 days
			 after the Attorney General decides to issue the national security letter.(2)Minimization proceduresAny national security letter issued pursuant to this subsection shall comply with and include
			 applicable minimization
			 procedures.(3)TerminationA national security letter issued pursuant to this subsection, and any nondisclosure requirements
			 included in the national security letter, shall terminate upon the earlier
			 of
			 the following:(A)When information sought by the national security letter is obtained.(B)In the event an application for approval of the issuance of the national security letter described
			 in paragraph (1)(D) is made, when the application is denied.(C)The date that is seven days after the date of the decision of the Attorney General to issue the
			 national security letter.(4)Annual reports on issuanceThe Director of the Federal Bureau of Investigation shall submit to the Committee on the Judiciary
			 of the Senate and the Committee on the Judiciary of the House of
			 Representatives  each year a report on the national security letters
			 issued pursuant to this subsection  during the preceding year, including a
			 statement of the number of national security letters so issued during
			 such year.(d)Nondisclosure requirements(1)Disclosure for compliance or legal assistance(A)Disclosure authorizedA recipient of a national security letter containing nondisclosure requirements may disclose
			 receipt of the national security letter to persons necessary to comply
			 with the national security letter or an attorney to obtain legal advice or
			 legal assistance with respect to the national security letter.(B)Notice during disclosure of applicability of nondisclosure requirementsA recipient disclosing receipt of a national security letter to persons or an attorney pursuant to
			 subparagraph (A) shall inform such persons or attorney of the
			 nondisclosure requirements contained in the national security letter.(C)Compliance with nondisclosure requirementsAny person or attorney who receives a disclosure under subparagraph (A) shall be subject to the
			 nondisclosure requirements contained in the national security letter
			 concerned.(2)Limitation on effective period(A)Initial effective periodExcept as provided in section 3511(b) of title 18, United States Code (as amended by subparagraph
			 (B)), nondisclosure requirements contained in a national security letter
			 following judicial approval in accordance with subsection (b)(4) shall be
			 effective for not more than 60 days from the date of the issuance of the
			 national security letter. In the case of a national security letter issued
			 in accordance with subsection (b) after application described in
			 subsection (c)(1)(D), the date of the issuance of the national security
			 letter in accordance with subsection (b) shall be treated as the date of
			 the issuance of the national security letter for purposes of this
			 subparagraph.(B)ExtensionsSubsection (b) of section 3511 of title 18, United States Code, is amended to read as follows:(b)(1)Upon the expiration pursuant to section 6(d)(2)(A) of the Civil Liberties Protection Act of the
			 initial period of effectiveness of nondisclosure requirements imposed in
			 connection with a request for records, a report, or other information
			 under section 2709(b) of this title, section 626(a) or 627(a) of the Fair
			 Credit Reporting Act, section 1154(a)(5)(A) of the Right to Financial
			 Privacy Act or section 802(a) of the National Security Act of 1947, the
			 Attorney General may petition the United States district court for the
			 district in which the recipient of the request does business or resides
			 for an extension of the period of effectiveness of the nondisclosure
			 requirements for not more than 180 days.(2)Upon petition by the Attorney General pursuant to paragraph (1), the court may grant an extension
			 of the period of effectiveness of nondisclosure requirements described in
			 that paragraph for not more than 180 days if the court finds that there
			 are reasonable grounds, relevant to the authorized investigation to
			 protect against international terrorism or clandestine
			 intelligence activities concerned, to believe that a violation of the
			 nondisclosure requirements would—(A)significantly threaten national security;(B)interfere with an ongoing investigation;(C)endanger the life or physical safety of any person; or(D)impair diplomatic relations.(3)Any extension of the period of effectiveness of nondisclosure requirements under paragraph (2) may
			 be extended for additional periods of not more than 180 days each in
			 accordance with the provisions of this subsection.(4)The Attorney General shall notify the recipient of a request described in paragraph (1) that
			 contains nondisclosure requirements of each petition for the extension of
			 the period of effectiveness of such nondisclosure requirements that is
			 filed by the Attorney General under this subsection..(e)Use of information(1)Information concerning a United States personNo information acquired pursuant to a	national security letter concerning a United States person
			 may be used in violation of the minimization procedures adopted pursuant
			 to subsection (b)(3) or
			 required pursuant to subsection (c)(2), as applicable.(2)Certain information obtained during emergencies(A)In generalIn the case of a national security letter issued pursuant to subsection (c), if the application for
			 approval of issuance described in paragraph (1)(D) of that subsection is
			 denied or if the production of information is terminated without the
			 issuance of an order of approval, no information obtained or evidence
			 derived from the national security letter shall be received in evidence or
			 otherwise disclosed in any trial, hearing, or other proceeding in or
			 before any court, grand jury, department, office, agency, regulatory body,
			 legislative committee, or any authority of the United States, a State, or
			 political subdivision thereof, and no information concerning any United
			 States person acquired from such production shall subsequently be used or
			 disclosed in any other manner by any officer or employee of the United
			 States without the consent of such person, except with the approval of the
			 Attorney General if the information indicates a threat of death or serious
			 bodily harm to any person.(B)Assessment of complianceThe Attorney General shall assess and ensure compliance with the limitations in subparagraph (A).(3)PrivilegedNo otherwise privileged information acquired pursuant to a national security letter shall lose its
			 privileged character.(4)Lawful purposesNo information acquired pursuant to a national security letter	may be used or disclosed by
			 officers or employees of the United States except for lawful purposes.7.Effective dateThis Act and the amendments made by this Act shall take effect 180 days after the date of the
			 enactment of this Act.
		
